Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Figs. 3 and 6 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner “improperly focused on the figures, rather than the claims” and that claim 1 does not lack a special technical feature.  This is not found persuasive because while applicant is correct it the claims establish the scope of legal right under patent law, it is the Figures, whose embodiments are claimed, that are referenced in requiring an election of species. To note, the Office only required species elections for species which were actually claimed. Further, as discussed below, it is the office’s position that applicant’s invention as recited in claim 1 does not recite a special technical feature that makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20, 21, 23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple axis magnetic field sensor as recited in claim 1, upstream and downstream pressure sensors as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 necessitates an “error minimization” process. However, applicant does not disclose how “error minimization” is performed or obtained. Accordingly, the manner in which the device achieves error minimization is unclear and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-10, 12, 14, 16, 17, 19, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canjuga (U.S. Patent 8,931,504) in view of Eickoff (U.S. Publication 2016/0139608).
Canjuga discloses a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device, the device comprising: an upstream valve casing (UVC) defining an inlet (I) on the upstream side of the device; a downstream valve casing (DVC) defining an outlet aperture (OA) on the downstream side of the device; and a valve core (1) secured between the upstream side and the downstream side valve casing (UVC, DVC), wherein the upstream valve casing (UVC), the downstream valve casing (DVC), and the valve core (1) are formed as discrete parts; wherein the middle portion comprises a housing (3) defining a control volume (C1, C2); a valve member (4, 12) movably mounted on the housing (3) and positioned on the upstream side of the outlet aperture (OA), 
While Canjuga does disclose a position sensor, Canjuga does not specifically disclose a magnet configured to be displaced by movement of the valve member, with displacement of the magnet being in in the same direction as the movement of valve member; and a position sensor arranged to determine the position of the valve member, wherein the position sensor comprises a multiple-axis magnetic field sensor or a plurality of magnetic field sensors.
However, Eickoff teaches a reciprocating valve which includes a magnet (312) configured to be displaced by movement of a valve member, with displacement of the magnet (312) being in in the same direction as the movement of valve member; and a position sensor arranged to determine the position of the valve member, wherein the position sensor comprises a plurality of magnetic field sensors (306).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the position sensing arrangement of Canjuga in view of the teachings of Eickoff, as the as the simple substitution of one known position sensing arrangement (e.g. element 8 of Canjuga) for another (i.e. elements 312 and 306 of Eickoff) to obtain predictable results (e.g., position tracking); or otherwise obvious as the use of a known 

    PNG
    media_image1.png
    1253
    1016
    media_image1.png
    Greyscale


In regards to claim 4, wherein the valve member (4, 12) comprises a piston head (4) that is arranged to move within the control volume (C1, C2), wherein the fluid pressure in the control volume is arranged to act on the piston head (4).
In regards to claim 7, the device comprises a fluid pressure control system (27, 28) for supplying a fluid through the input line (17) into the control volume (C1, C2) to provide the fluid pressure in the control volume (C1, C2) to act on the valve member (4, 12).
In regards to claim 8, the fluid pressure control system (27, 28) is arranged to control the fluid pressure in the control volume (C1, C2) to control the position of the valve member (14, 16).
In regards to claim 9, the device comprises (i) an upstream pressure sensor (25) arranged to determine an upstream pressure of fluid in the conduit upstream of the device and/or (ii) a downstream pressure sensor (26) arranged to determine a downstream pressure of fluid in the conduit downstream of the device.
In regards to claim 10, the device comprises a fluid pressure control system (27, 28) for supplying a fluid through the input line (17) into the control volume (C1, C2) to provide the fluid pressure in the control volume (C1, C2) to act on the valve member (4, 12), wherein the upstream pressure sensor (25) and/or the downstream pressure sensor (26) are connected to the fluid pressure control system (27, 28), wherein the fluid pressure control system (27, 28) is 
In regards to claim 12, Conjuga, as modified, discloses that the position sensor (Eickoff  306) is connected to the fluid pressure control system (Conjuga 27, 28), wherein the fluid pressure control system (27, 28) is arranged to use the position of the valve member (Conjuga 4, 12) to control the fluid pressure in the control volume (C1, C2).
In regards to claim 14, the position sensor comprises a plurality of magnetic field sensors that are radially and/or axially spaced from each other. See Eickoff Fig. 3.
In regards to claim 16, the position sensor (Eickoff 306) is arranged to calculate a magnetic field angle from an output received from the multiple axis sensor or from of the one or more the plurality of magnetic field sensors (306). See Eickoff paras. [0042] and [0043].
In regards to claim 17, as best understood, Conjuga  as modified, discloses that the an output received from the plurality of magnetic field sensors is utilized to determine the position of the valve member. Conjuga further discloses the utilization of a plurality of measured parameters in determining the position of the valve head (see col. 7, line 60 – col. 8, line 53). The utilization of the magnetic field sensors (as incorporated for Eickoff) in conjunction with the other parameters is regarded as “error minimization”.
In regards to claim 19, the device comprises a spring (6) arranged to act on the valve member (4, 12), wherein the spring (6) is arranged to act on the valve member in a direction that opposes a direction in which the fluid pressure in the control volume (C2) acts on the valve member (4, 12).

In regards to claim 24, the device comprises two control volumes (C1, C2), and two input lines (17) defined in the valve core (1) for introducing fluid pressures into the two control volumes (C1, C2) respectively, wherein the valve member (4, 12) is acted on by a difference in the fluid pressures in the two control volumes (C1, C2) to control the position of the valve member (4, 12).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canjuga and Eickoff and further in view of Moody (U.S. Patent 1,824,916).
Canjuga discloses all of the elements as discussed above.
Canjuga does not explicitly disclose that the closure member (12) is arranged to engage with the downstream valve casing or a detachable rim thereof of the downstream valve casing to close the outlet aperture. However, Moody teaches an in-line valve device in which a closure member (30) is arranged to contact a downstream valve casing (portion holding seat).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the valve core and downstream valve casing arrangement of Canjuga in view of the teachings of Moody, as the as the simple substitution of one known housing arrangement (e.g. in which the valve head seats on the valve core disclosed by Canjuga) for another (i.e. in which the valve head seats on the downstream valve casing as taught by Moody ) to obtain predictable results (e.g., valve closing); or otherwise obvious as the 
In regards to claim 6, Conjuga discloses that the closure member (12) comprises an end face at a distal end of the closure member (12), wherein the end face of the closure member comprises one or more apertures (A) formed therein to allow fluid in the conduit to pass therethrough.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753